Title: To George Washington from John Glover, 24 August 1782
From: Glover, John
To: Washington, George


                  
                     Sir
                     Marblehead 24 Augt 1782
                  
                  I had the Honor of reciveing your Excellencys Letter, of the 30th Ulto Covering a Resolve of Congress, permiting me to retire upon the Establishment; and yours of the 7th instant, Directing my public Servants, and Waggon, to be Sent on to Camp; I have Sent on Two Soldiers who, Served me as Steward, & Waggoner, Vizt wm Crowningshild, of th first Massachusetts Regit & Yancy Cartright, of  4th; my other two are Negro boys, Slaves, & my Owne Property—Boston, Black 17 years of age, & merrick Willson, 15; boath of the 7th Massachusetts Regit; they were ingaged for three years, from Feby 1781; to Send them on to Camp, will be much against my intrest, being my house Negros, and are much wanted in my family; besides this, to be in the army, unless I was with them, will Totally Spoile them for Servents hereafter; I must therefore beg it as a particular favor, your Excellency would please to permit them to be Dischargd; or if that Cannot be don, & peace not take place, Soon, and Soldiers wanted, the next Campain, that I may be permitted to hire two men to Serve in their romes for the time they were ingaged.  the Horses that Drew my Baggage Waggon were my owne property, have therefore Sent, the waggon to the Care of Colel Hatch D.Q.M. in Boston, which hope will meet your Excellencys approbation.  I have the Honor Sir to be your Excellencys, Most Obdt Hbe Sert
                  
                     John Glover
                  
               